                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                          September 25, 2019
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

FREEDOM FROM RELIGION                         §
FOUNDATION, INC., et al,                      §
                                              §
        Plaintiffs,                           §
VS.                                           §   CIVIL ACTION NO. 4:19-CV-01934
                                              §
WAYNE MACK, et al,                            §
                                              §
        Defendants.                           §

                                          ORDER

       On September 10, 2019, defendant, Judge Wayne Mack in his individual capacity, filed

his unopposed motion for clarification, that the docket be updated to reflect that Ms. Ho, Mr.

Hubbard, Mr. Ehrett, and Mr. Berry represent Judge Mack only in his individual capacity (Dkt.

No. 15). After having considered that motion, the Court ORDERS that Judge Wayne Mack in

his individual capacity, unopposed motion for clarification is GRANTED.

       It is so ORDERED.

       SIGNED on this 24th day of September, 2019.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
